Citation Nr: 9935435	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  99-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.

2.  Evaluation of post-traumatic stress disorder, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to March 
1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from May 1997 and April 1998 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In a VA Form-9 Appeal to the Board of Veterans' Appeals 
received in June 1998, the appellant indicated as part of 
his appeal for an increased rating for post-traumatic stress 
disorder that he was unable to hold down a job.  The Board 
has considered the interrelationship between a 100 percent 
rating under the schedule for rating mental disorders 
involving unemployability and a total rating for 
compensation based on individual unemployability.  The Board 
is unable to determine whether the appellant was claiming 
entitlement to a 100 percent rating for post-traumatic 
stress disorder or filing an informal claim for a total 
rating for compensation based on individual unemployability.  
The RO shall forward a VA Form 21-8940 Veteran's Application 
for Increased Compensation Based on Unemployability to the 
veteran.  The veteran is hereby informed that it is his 
obligation to file that application should he wish to claim 
entitlement to a total rating for compensation based on 
individual unemployability.  This issue is not on appeal and 
is not before the Board.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 19910.  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1999).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  Competent evidence attributing peripheral neuropathy to 
service has not been presented.

2.  Competent evidence of acute or subacute peripheral 
neuropathy has not been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for acute or subacute 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Considerations

The appellant contends that service connection should be 
granted for peripheral neuropathy due to exposure to Agent 
Orange in service.  Service connection for peripheral 
neuropathy due to Agent Orange exposure was denied in April 
1994.  In 1996, 38 C.F.R. § 3.309 (e) was amended to include 
acute and subacute peripheral neuropathy as diseases entitled 
to presumptive service connection for veterans exposed to 
certain herbicide agents.  Thereafter, the RO reopened the 
claim, and denied service connection for peripheral 
neuropathy claimed due to exposure to Agent Orange in May 
1997.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran is entitled to presumptive service connection under 
certain conditions for organic diseases of the nervous system 
that becomes manifest to a compensable degree within one-year 
after separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

With respect to veterans exposed to Agent Orange during 
service in Vietnam, 38 C.F.R. § 3.309(e) provides that acute 
or subacute peripheral neuropathy be service-connected even 
if there is no record of the disease in service, provided 
that all requirements under 38 C.F.R. § 3.307(a)(6) are met, 
and no affirmative evidence to rebut service incurrence is 
presented.  The terms acute and subacute peripheral 
neuropathy mean transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of onset.  Chronic peripheral 
neuropathy is not one of the diseases entitled to presumptive 
service connection under this provision.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1040 (1994).  Therefore, along 
a similar rationale, the Board has examined whether a well 
grounded claim for direct service connection has been 
submitted.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A well grounded claim for service connection for a 
recognized Agent Orange presumptive condition requires 
plausible medical evidence of the existence of a current 
presumptively service-connected disease within an open-ended 
presumption period.  Brock v. Brown, 10 Vet. App. 155, 
(1997).  Both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish 
entitlement to the in-service presumption of exposure to an 
herbicide agent.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.309(e); McCartt v. West, 12 Vet. App. 164 (1999).

The appellant served in the Republic of Vietnam from March 
1970 to March 1971.  

The service medical records were silent for complaints of 
lower extremity numbness or neurological complaints.  With 
the exception of osteomyelitis in the left femur, the lower 
extremities were normal at the time of his March 1971 
separation examination.

A February 1973 VA examination report indicated that aside 
from the left femur, there were no signs of any gross 
musculoskeletal dysfunction.  His motor status, sensory 
status and coordination were unimpaired.

In a June 1989 VA Agent Orange examination the appellant 
complained of numbness in his feet beginning in 1972 that 
became worse until it was up to his waistline.  The symptoms 
were slowly progressive and had been present for seventeen to 
eighteen years.  Cramps and spasms became more severe as the 
day progressed.  On examination there was no objective 
evidence of neuropathy.  Muscle tone and strength were 
normal.  Sensory examination was intact completely 
throughout.  He had paresthesia and hyperreflexias of unknown 
origin.

VA Medical Center records between 1985 and 1991 documented 
findings of decreased sensory and motor function in both 
lower extremities, of unknown etiology.  He had a negative 
lumbar puncture, negative computed tomography scan and 
myelogram, and a negative computed tomography scan of his 
head in 1985.  Multiple sclerosis was at times questioned but 
never proved.  Neurological evaluations in 1989 and 1990 
found no peripheral neuropathy.  An August 1991 neurological 
examination concluded that the history was consistent with 
peripheral polyneuropathy with decreased vibration on 
examination only.  He had normal strength and reflexes.  

A neurological VA examination in October 1991 revealed no 
evidence of a peripheral neuropathy.  He had a severe 
impairment in his vibratory perception and definite 
difficulty with the positional sensory awareness of his big 
toes.  Otherwise, his examination was normal.  There was a 
suggestion of some disease process involving the posterior 
columns in the spinal cord.  He had a real disability with an 
undemonstrated cause.

A neurological evaluation at the Oschner Clinic conducted in 
May 1993 noted his exposure to dioxin in service and post-
service employment-related chemical exposure.  The impression 
was of chronic subjective numbness of both lower extremities 
with no evidence on examination of peripheral neuropathy or 
myelopathy that might account for the complaint.  Multiple 
sclerosis was probably ruled-out.

VA Medical Center records from 1996 to 1997 did not show 
treatment or assessment of lower extremity complaints or 
peripheral neuropathy.

The appellant testified before the RO in October 1997 and 
asserted his contention that his lower extremity symptoms 
were associated with exposure to Agent Orange in Vietnam.  He 
was exposed to Agent Orange in Vietnam and he saw the 
defoliation in the jungle.  He had onset of symptoms in about 
1972.  It started with numbness in his feet that was first 
attributed to poor circulation.  He came to the VA in 1985 
when he had increasing numbness going up to his knees.  All 
his workups have been normal.  He was first given a tentative 
diagnosis of multiple sclerosis, but now they don't know what 
his problem is.  At the time of the hearing the RO conceded 
Agent Orange exposure.  The appellant testified before the 
Board in September 1999 similarly and indicated he had no 
further evidence to submit in support of this claim.

Peripheral Neuropathy

The Board has first considered whether a well grounded claim 
for service connection for peripheral neuropathy has been 
submitted.  At least one examiner has diagnosed post-service 
peripheral neuropathy.  Records from the Weems Community 
Mental Health Center diagnosed peripheral neuropathy on Axis 
III in April 1998.  However, there is no competent evidence 
of peripheral neuropathy in service.  No competent examiner 
has diagnosed peripheral neuropathy within one year after 
separation from service.  Finally, no competent examiner has 
attributed peripheral neuropathy or any of the appellant's 
reported symptomatology to service.  There is no competent 
evidence linking this remote diagnosis to any incident in 
service.  Accordingly, the claim is not well grounded.  

The claim for service connection for peripheral neuropathy 
due to Agent Orange exposure is not well grounded.  No 
competent medical opinion has linked post service peripheral 
neuropathy or any current diagnosis regarding his lower 
extremity complaints to Agent Orange exposure in service.  
There is no competent evidence linking this remote diagnosis 
to Agent Orange exposure in service.

The Board has considered the appellant's testimony and his 
sincere belief that his lower extremity complaints are due to 
Agent Orange.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The appellant lacks the medical training and expertise to 
render competent testimony regarding an association between 
his current complaints and inservice exposure to Agent 
Orange.  His belief, no matter how sincere, is insufficient 
to well ground the claim.

Acute and Subacute Peripheral Neuropathy

There is a regulatory distinction between peripheral 
neuropathy as an organic disease of the nervous system and 
acute and subacute peripheral neuropathy.  Regulations 
provide that if a veteran was exposed to an herbicide agent 
during active service, service connection for acute and 
peripheral acute peripheral neuropathy may be granted if 
manifest within a year.  38 C.F.R. §§ 3.307, 3.309 (1999).  
The note in the regulation establishes that acute and 
peripheral acute neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure 
and resolves within two years of the date of onset.

The RO has accepted Agent Orange exposure.  The Board finds 
that the appellant's testimony that he was in the jungle 
that showed evidence of defoliation during his service in 
the Republic of Vietnam is competent evidence of Agent 
Orange exposure.  The exposure is based on statements of the 
veteran, rather than a presumption of exposure.  However, 
the appellant's claim fails on the basis that there is no 
competent evidence diagnosing acute or subacute peripheral 
neuropathy.  Acute and subacute peripheral neuropathy was 
not manifest during service, within 1 year of separation of 
within weeks or months after exposure.  We also note that 
there is no diagnosis of acute or subacute peripheral 
neuropathy at any time after service.

The medical evidence fails to establish that the appellant 
has acute or subacute peripheral neuropathy.  The appellant 
reported onset of symptoms in 1972 and has reported a 
continuous, slow progression of his condition.  There is no 
evidence that the neuropathy resolved within two years of 
onset as required by regulation.  None of the post-service 
evaluations for his complaints concluded with a diagnosis of 
acute or subacute peripheral neuropathy.  It the absence of 
current acute or subacute peripheral neuropathy, the claim is 
not well grounded.

The appellant served in Vietnam and earned the Purple Heart.  
The Board finds that he is a combat veteran.  With regard to 
combat veterans, 38 U.S.C.A. § 1154(b) lightens the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who allege that the disease 
or injury was incurred in, or aggravated by, combat service.  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  The 
reduced evidentiary burden provided for combat veterans by 
this section, however, relates only to the question of 
service incurrence, "that is, what happened then-- not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required."  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1966); Caluza, 7 Vet. App. at 507.  Accordingly, this 
provision does not entitle the appellant to service 
connection since Agent Orange exposure was conceded and the 
claim remains devoid of competent medical evidence that 
links his current lower extremity complaints to service or 
to Agent Orange exposure in service.

When the veteran has failed to submit a well grounded claim, 
VA has no further duty to assist him in developing facts 
pertinent to his claim, including no duty to provide him with 
another medical examination.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Although when a claim is not well 
grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
VA fulfilled its obligation under section 5103(a) in the 
Statement of the Case issued in June 1997.  Furthermore, in 
the hearing before the Board, the appellant specifically 
indicated that there is no further outstanding evidence that 
would support his claim for service connection for peripheral 
neuropathy.  The appellant further advised the Board that he 
was aware that he had never been diagnosed with acute or 
subacute peripheral neuropathy and that the etiology of his 
complaints was unknown.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).  The Board also notes that the 
actions of the Board Member at the hearing complied with 
38 C.F.R. § 3.103.  The Board Member noted the possibility of 
a defect in the record and suggested the submission of 
evidence.

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded.  The 
result is the same.


ORDER

Service connection for peripheral neuropathy is denied.


REMAND

Post-Traumatic Stress Disorder 

The appellant disagrees with the assignment of a 30 percent 
evaluation for his service connected post-traumatic stress 
disorder.

During testimony before the Board in September 1999, the 
appellant testified regarding his desire to submit VA Medical 
Center records from 1999 in support of his claim.  The 
appellant indicated that he had requested the records and 
received notice that the records had been sent.  
Additionally, the appellant indicated that he was to be 
admitted to the VA Medical Center for post-traumatic stress 
disorder treatment in October 1999.

The Board has reviewed the claims folder and no 1999 VA 
Medical Center records have been received.  The Board also 
contacted the RO, and a review of their file cabinets and 
medical records storage cabinets failed to reveal any 
additional medical records for this appellant.

Additionally, the appellant has indicated that testimony 
given during a hearing for Social Security Administration 
benefits would support his claim for an increased rating for 
post-traumatic stress disorder.  The RO previously attempted 
to obtain these records, but in a report of contact from 
January 1998, the RO determined that it would be months 
before the records were available as the appellant's claim 
for Social Security Administration benefits had been denied 
and was on appeal.  As the appellant has indicated that 
testimony offered at that hearing is relevant, another 
attempt should be made to obtain these records.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should obtain the 1999 VA 
Medical Center (Jackson) psychiatric 
treatment records for this appellant to 
include a discharge summary from an 
October 1999 admission for post-traumatic 
stress disorder treatment if available.

2.  The RO should obtain the Social 
Security Administration records, 
including a copy of any decision awarding 
disability benefits to the appellant on 
appeal; copies of the records pertinent 
to his claim for Social Security 
disability benefits; the medical records 
relied upon concerning that claim; and 
transcripts of testimony offered in 
support of his claim.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

